Citation Nr: 0831265	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-35 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for incomplete paralysis of the left sciatic nerve 
with sciatica.  

2.  Entitlement to an initial disability rating greater than 
10 percent for lumbar strain prior to February 23, 2008.

3.  Entitlement to a disability rating greater than 20 
percent for lumbar strain beginning February 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from July 1965 through March 
1967.  He received numerous service awards including the 
Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which then transferred jurisdiction over the case to 
the RO in Denver, Colorado. 

In its December 2004 rating decision the RO granted service 
connection for a lumbar strain disability (rated 10 percent 
disabling, effective from June 25, 2004) and increased the 
veteran's service-connected incomplete paralysis of the left 
sciatic nerve with sciatica from 20 percent to 40 percent 
disabling.  The veteran disagreed with the disability ratings 
assigned and by a July 2008 rating decision, the RO increased 
the veteran's disability rating for the lumbar spine from 10 
percent to 20 percent with an effective date of February 23, 
2008, the date of the veteran's most recent VA examination.  
Where a veteran has filed a notice of disagreement (NOD) as 
to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the veteran's lumbar strain claim remains before the Board 
both before and after February 23, 2008.  

In connection with his claim for an increased rating for 
lumbar strain, the veteran submitted a private operative 
report dated in October 2005 showing microdiskectomy, left 
side.  It appears that the surgery performed was to treat the 
veteran's herniated nucleus pulposus, L4-5.  The RO has not 
yet adjudicated a claim for a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 (2007).  As such, the 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's incomplete paralysis of the left sciatic 
nerve with sciatica is currently manifested by weekly sciatic 
pain from the buttocks area down the back and side of the leg 
and into the foot, daily pain in the calf and foot area, and 
some atrophy of the left leg.  The veteran does not require 
the use of a cane or assistive device.

2.  Prior to and beginning February 23, 2008, the veteran's 
lumbar strain has been  manifested by subjective complaints 
of low back pain and objective findings of moderate 
limitation of motion and incapacitating episodes lasting less 
than 4 weeks out of each year.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for incomplete paralysis of the left sciatic nerve 
with sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2007).

2.  The criteria for an initial disability rating of 20 
percent prior to February 23, 2008 for lumbar strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007).

3.  The criteria for a disability rating greater than 20 
percent beginning February 23, 2008 for lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected incomplete paralysis of the left sciatic 
nerve with sciatica and lumbar strain are more disabling than 
currently evaluated.  If a disability is determined to be 
service connected it will be assigned a disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

In deciding the veteran's increased evaluation claims, the 
Board will also consider whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Relevant Evidence

A review of this appeal is as follows.  The veteran's service 
treatment records show that in May 1966, during enemy action 
in Vietnam, he received a fragment wound of the left arm and 
multiple fragment wounds of the left abdomen with laceration 
of stomach, perforation of splenic flexure and rupture of 
spleen.  In May 1966, suturing of the wounds of the stomach 
and colon and a splenectomy was performed.  He subsequently 
developed incomplete left sciatica nerve palsy, considered to 
be secondary to a penicillin injection.  By rating decision 
dated in June 1967, the RO granted service connection for the 
veteran's various injuries, including incomplete paralysis, 
left sciatic nerve.  In a subsequent October 1967 rating 
decision the RO, in part, assigned a 20 percent disability 
rating for incomplete paralysis, left sciatic nerve.

In June 2004, the veteran submitted a claim for service 
connection for a low back disorder, secondary to his 
partially paralyzed left leg.  He also requested an increased 
rating for his left leg disorder.  

The veteran was afforded a VA examination in September 2004.  
During this examination the veteran reported that he had 
recently developed problems with his back and underwent a 
magnetic resonance imaging (MRI) scan showing a herniated 
disc.  His understanding was that it was at L5.  He also 
complained of sciatic pain from the buttocks area down the 
back and side of the leg and into the foot.  He also 
complained of pain in the calf and foot area.  The sciatic 
pain occurs about once a week.  The foot and back pain are 
fairly consistent.  He said that his biggest problem was 
sitting.  He stated that if he sits for more than an hour he 
has very significant pain in his back and he has to stretch 
and do exercises to get walking again.  This is a problem 
because he flies on an airplane a lot for his work and has 
difficulty tolerating the long flights.  The veteran reported 
that he can walk fairly indefinitely and feels comfortable 
walking but standing perfectly still is painful.  He reported 
periods of bed rest, sometimes while traveling for work so he 
has had to miss a day of work and stay in bed.  However, he 
does not typically stay in bed for several days or weeks at a 
time.  He denied using a cane or other assistive device.  He 
reported that before he developed a problem with his back he 
was having some hesitancy and frequency with his bladder, 
which he attributed to prostatic hypertrophy.  He is able to 
climb stairs without a handrail and can drive short distances 
but if he drives for three hours he must get out of the car 
and move around.  The veteran reported limping due to the 
back pain.  While he does not run he does stretch and lift 
weights and walks twenty to forty minutes per day.

On motor examination, the veteran's strength was 5/5 in the 
arms, biceps, triceps grip strength, deltoid and there was no 
atrophy.  He had good muscle definition.  There was no drift 
of the outstretched arms and his tone was normal.  The right 
leg, likewise, was very strong and hip flexion extension at 
the knee, dorsiflexion of the foot, eversion of the foot and 
movement of the toes was all normal.  In the left leg, he had 
mild weakness of the hamstrings at 5-/5 with flexion of the 
knee; extension of the knee was 5/5.  Dorsiflexion of the 
foot was 5-/5, eversion of the foot was 4+/5 and extension of 
the toes was 4+/5.  There was atrophy of the gastrocnemius 
and anterior tibialis and the circumference at 23 millimeters 
above the medial malleous was 41 centimeters on the right and 
39 centimeters on the left.  Plantar flexion was affected and 
he could stand on both toes but elevation was more vigorous 
on the right foot that on the left.  

With range of motion testing, the veteran could bend forward 
90 degrees but he complained of pain at about 110 degrees.  
He could extend backwards to 35 degrees without significant 
pain.  Lateral flexion was 30 degrees to the right and 30 
degrees to the left although he complained of pain at 30 
degrees and rotation was 45 degrees bilaterally without pain.  
Straight leg raising was negative.  He reported he could feel 
a sensation of some pulling in his back but did not feel any 
pain.  

Sensory examination showed patchy areas of decreased 
sensation on the lateral and medial calf and dorsum of the 
foot on the left leg.  The right leg was completely normal.  
Vibratory sense was normal bilaterally.  Temperature and 
light touch were also decreased in the right leg in the same 
distribution.  Reflexes were 1+ in the arms at biceps, 
brachial radialis, and triceps.  2+ at both knees and the 
right ankle and absent at the left ankle.  Both toes were 
down-going.

The examiner diagnosed the veteran with a sciatic nerve 
injury and noted that the veteran had weakness and numbness 
in the sciatic nerve distribution with the most profound 
weakness at plantar flexion of the foot and eversion of the 
foot.  He had absent ankle jerk on the side and also had 
sensory abnormalities consistent with sciatic nerve injury.  
The examiner also diagnosed the veteran with lumbar strain 
with sciatica with report of herniated disc at L4-5.  The 
veteran was having constant low back pain with intermittent 
sciatica.  The examiner also opined that the veteran's low 
back problems were related to the sciatic nerve injury in as 
much as the veteran had clear weakness and atrophy of the 
left leg.  His gait was affected by the compensation for this 
and this put additional strain on the low back.  The examiner 
also noted that the veteran's periods of stiffness of the low 
back occur twice per month and result in an additional 20 
degree loss of motion with forward bending.  

The veteran was afforded a second VA examination for his back 
in February 2008.  During this examination the veteran 
reported that in 2005 he suffered acute pain when he stepped 
off a short step and collapsed.  He was hospitalized and 
underwent and urgent microdiskectomy.  The veteran reported 
that this was effective in relieving the back pain but he 
still suffers from excruciating burning and neuropathic pain 
in his calf.  The veteran reported symptoms of burning and 
continuous pain at a 2/10 level and intermittently exacerbate 
to 7/10.  The pain is located in his medial calf and foot, as 
we all the sole of his foot.  This burning pain sometimes 
radiates to his buttock.  The veteran reported that he was 
able to function in his usual occupation but that he had 
missed 5 days of work in the past year due to pain.  His work 
is limited in that he is unable to travel long distances in 
an airplane as his job requires.  He reported that he can 
walk for 60 minutes, sit for 60 minutes, and stand for 60 
minutes before having to change positions or stop walking.  
He uses a back brace on a p.r.n. basis, which helps.  He 
reportedly experienced approximately 24 flare-ups in the past 
year which last three to four days.  They are treated with 
rest and Lyrica.

The veteran had one incapacitating episode in the past year 
where he visited an emergency room for severe pain and was 
ordered to rest.  The examiner also noted a September 2004 
MRI which showed scoliosis, left paracentral disk protrusion 
T12-L1, mild diffuse disk bulge L2-L3, and moderate right and 
mild left foraminal narrowing disk bulge at L3-L4, bilateral 
foraminal narrowing L5-S1.  The examiner noted that this MRI 
study was done prior to the veteran's 2005 surgery.  
Additionally, an EMG was done in October 2004 which included 
nerve conduction findings for the left peroneal nerve, normal 
distal latency reduced amplitudes, and normal nerve 
conduction, left sural nerve, no response.  Right sural nerve 
distal latency mildly prolonged.  Left H reflex, no response.  
Right H reflex, normal latency.  

An EMG study showed left tibialis anterior had 1+ small and 
medium positive waves, 1+ polyphagia, and 75 interference 
pattern.  Large motor units were seen in the left medial 
gastrocs.  The L4-S1 paraspinal showed increased insertional 
activity and examinations of the left gluteus maximus tensor 
fascia lata and vastus medialis were normal.  

In conclusion the examiner noted the following:  1) abnormal 
electrophysiology examination, 2) subacute to chronic left L5 
radiculopathy with denervation and reinnervation in the 
tibialis anterior and atrophy of the left extensor digitorum 
brevis, 3) reinnervation of the left gastroc, absent left H 
reflex and absent sural response consistent with remote 
sciatic nerve lesion, and 4) doubt peripheral neuropathy 
given normal right H reflex and near normal right sural 
response.  

On physical examination the examiner noted a mild left sided 
limp.  On examination of the spine the examiner noted that 
there was no scoliosis, spasm, or tenderness.  Movement on 
and off the table was careful and the veteran reportedly used 
a "log roll."  There was no brace or assistive device.  
Straight leg raising was markedly positive on the left at 30 
degrees with radiating pain down the left buttock and 
posterior thigh.  Straight leg raising was negative on the 
right.  The spine showed a five centimeter by two centimeter 
hypopigmented lumbar scar that was quite faint.  Range of 
motion was as follows: forward flexion was 65 degrees with 
non-radiating pain noted at 45 degrees, extension was 15 
degrees with no pain, left and right lateral flexion was 20 
degrees with no pain, left lateral rotation was 40 degrees 
with non-radiating pain, and right lateral rotation was 60 
degrees with non-radiating pain.  Strength of the left 
dorsiflexion and plantar flexion were minus 5.  A tiptoe 
maneuver of the left foot was difficult for the veteran as he 
had to balance himself on the table.  There was decreased 
sensation in the left great toe area that was markedly 
reduced, however, the rest of the foot and medial ankle areas 
showed hypersensitivity compared with the foot.  The right 
foot also showed venous stasis changes without edema compared 
to the right.  The right calf, measured at 20 centimeters 
below the patella, was 42 centimeters.  The left calf, 
measured 20 centimeters below the patella, was 37 
centimeters.  

With regard to DeLuca, the examiner noted that there was no 
change in active or passive range of motion during repeat 
testing times three and no additional losses of range of 
motion were observed for the lumbar spine due to painful 
motion, weakness, impaired endurance, incoordination, or 
instability.  

Private treatment records dated from January 1995 through 
October 2005 show that the veteran underwent surgery on his 
back in September 2003, November 2003, and most recently in 
October 2005 for herniated nucleus pulposus.  A July 2003 MRI 
of the spine shows small left paracentral disc protrusion of 
L4-L5 with subtle deformity of the left L5 root sleeve.

	1. Incomplete paralysis of the left sciatic nerve with 
sciatica

The veteran's incomplete paralysis of the left sciatic nerve 
with sciatica is currently rated under 38 C.F.R. § 4.124a, DC 
8520.  Under DC 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520.  

Given the evidence of record, the Board finds that a 
disability rating greater than 40 percent is not warranted 
for the veteran's incomplete paralysis of the left sciatic 
nerve with sciatica under the schedular criteria for any 
separate periods based on the facts found during the whole 
appeal period.  As above, the next higher rating under DC 
8520 requires evidence of incomplete paralysis below the knee 
which is severe with marked muscular atrophy.  While there is 
evidence of some atrophy of the left leg musculature, there 
is no evidence of severe incomplete paralysis.  During the 
September 2004 VA examination the veteran reported that he 
was able to walk 20 to 40 minutes per day.  In February 2008, 
he reported that he could walk, sit and stand for 60 minutes.  
Further, both the September 2004 and February 2008 VA 
examiners reported that the veteran does not require a cane 
or other assistive device.  As such, there is no indication 
of severe incomplete paralysis.  

        2.  Lumbar Strain

The veteran's lumbar strain is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the diagnostic 
code for lumbar strain.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.
 
Under the General Rating Formula for Diseases and Injuries of 
the Spine a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).

a.	Prior to February 23, 2008

Given the evidence of record, the Board finds that a 
disability rating of 20 percent is warranted for the 
veteran's lumbar strain under the schedular criteria from 
June 22, 2004 to February 23, 2008.  Although the September 
2004 VA examination noted forward flexion of the 
thoracolumbar spine to 90 degrees, the examiner also 
commented that the veteran experienced pain an approximately 
110 degrees.  That statement is inconsistent with the finding 
that the veteran demonstrated flexion to only 90 degrees.  
Thus, the September 2004 examination is not useful for rating 
purposes.  The Board notes, however, that while the 
examiner's reported findings have been somewhat 
contradictory, the veteran's complaints have been consistent 
during the course of the appeal.  The Board will look to the 
February 2008 VA examination report.  During that examination 
the veteran had forward flexion to 65 degrees with non-
radiating pain noted at 45 degrees.  The Board finds that 
functional limitation of motion is to 45 degrees.  Such range 
of motion warrants a 20 percent rating under DC 5237.  

As for the possibility of a higher rating, there is no 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  While the veteran described a few 
incapacitating episodes during the September 2004 VA 
examination the veteran reported that, at most he would have 
to "miss a day of work and stay in bed."  Occasionally 
missing a day of work does not rise to the level of at least 
four weeks of bedrest.  Also, while during the February 2008 
VA examination the veteran reported only one incapacitating 
episode in the past year where he visited an emergency room 
for severe pain and was ordered to rest he also indicated 
that he had only missed 5 days of work in the past year due 
to back pain.  Thus, a disability rating greater than 20 
percent under either DC 5237 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the veteran's 
back disorder.   

b.	February 23, 2008 to the present

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the veteran's lumbar strain under the scheduler criteria 
from February 23, 2008 to the present.  The veteran's range 
of motion does not meet the criteria for a higher rating 
under DC 5237 as forward flexion of the thoracolumbar spine 
was 65 degrees with non-radiating pain noted at 45 degrees 
during the February 2008 examination.  A higher rating under 
DC 5237 requires forward flexion of the thoracolumbar spine 
of 30 degrees of less.  A higher rating is also not warranted 
under DC 5243 as there is no evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  As above, 
while during the February 2008 VA examination the veteran 
reported only one incapacitating episode in the past year 
where he visited an emergency room for severe pain and was 
ordered to rest he also indicated that he had only missed 5 
days of work in the past year due to back pain.  Thus, a 
disability rating greater than 20 percent under either DC 
5237 or DC 5243 is not warranted.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the low back, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate. See 38 C.F.R. § 4.20 (2007) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on extremes for range of motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the appellant's service-connected low back disorder 
are, however, already contemplated by the 20 percent rating 
for degenerative disc disease of the lumbar spine. 38 C.F.R. 
§ 4.71a, DC 5237.  There is no objective evidence of further 
dysfunction in the form of atrophy, weakness, or deformity.  
There is no indication in the current record that pain due to 
disability of the low back causes functional loss greater 
than that contemplated by the 20 percent evaluation assigned 
both prior to and beginning February 23, 2008. 38 C.F.R. §§ 
4.40, 4.45 (2004); DeLuca.  Finally, without taking into 
consideration his complaints, the current 10 percent 
evaluation could not be justified.

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected left sciatic nerve and 
low back disabilities are adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the left sciatic nerve issue, notice was not 
provided.  Although the appellant received inadequate notice, 
and that error is presumed prejudicial, the record reflects 
that the purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
22 Vet. App. at 49.

In a November 2007 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected left sciatic nerve disorder, the evidence must show 
that his condition "had gotten worse."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
December 2004 rating decision explained the criteria for the 
next higher disability rating available for left sciatic 
nerve disorder under the applicable diagnostic code.  The 
August 2005 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected left sciatic nerve disorder, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

With regard to the lumbar strain issues, complete notice was 
sent in August 2004, November 2007, and May 2008 and the 
claim was readjudicated in a July 2008 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Furthermore, in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.


ORDER

A disability rating greater than 40 percent for incomplete 
paralysis of the left sciatic nerve with sciatica is denied.  

An initial disability rating of 20 percent for lumbar strain 
prior to February 23, 2008 is granted.

A disability rating greater than 20 percent for lumbar strain 
beginning February 23, 2008 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


